I am in accord with the majority opinion with the exception of the last paragraph thereof. There is nothing said in that paragraph which appears to me to be necessary to the decision of the case. While I did not agree with the majority opinion in the case of State ex rel. Stiner v. Yelle, 174 Wash. 402,25 P.2d 91, it has become the law of this state, and I am not now inclined to criticize it or prolong the discussion. With the exception of the last paragraph, I concur in the majority opinion in the case now before us.